Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “propagation element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royo (US PG Publication 2014/0049783).

	Regarding Claim 1, Royo (US PG Publication 2014/0049783) discloses an electromagnetic wave detection apparatus (system for receiving a light beam, Title; system 20 for scanning an image and obtaining a digital image of the surface [0068], Fig. 2) comprising:
	a detector comprising a first detection element (an array of avalanche photodiode sensors in Geiger mode 26 [0070]) configured to detect electromagnetic waves (for detecting light beams [0070]);
	first propagation element group (a pixelated light switch array, which, in this case, is a DMD™ device 24 (Digital micromirror device [0070]) that includes a plurality of propagation elements (plurality of ‘pixels,’ [0072]) configured to switch (the micromirrors have at least two deflecting positions [0073]) between allowing (the first one deflects the incoming light beam towards at least one of the avalanche photodiode sensors [0073]) and not allowing propagation (a second angle which deflects an incoming light beam towards a dump position, assuring that it is not directed to any of the photodiodes [0073]) of incident electromagnetic waves (received light beams [0072]) towards the first detection element (towards at least one of the avalanche photodiode sensors [0073]), the propagation elements each including a reflecting surface (micromirrors [0072]-[0073]);
	and a controller capable of controlling (computer controller 30 [0080], Fig. 2) switching of each propagation element between allowing and not allowing the propagation (controlling the different elements such as the DMD [0081]) and configured to sequentially cause different propagation elements to switch between allowing and not allowing the propagation (as described in step (104), sequentially and individually deflects its micromirrors, redirecting the incoming portions of light beam towards the array of photodiodes 26, for each micromirror of the DMD [0097]; deflect a subset of micromirrors of the DMD device at once [0099]), 
wherein the first detection element (an array of avalanche photodiode sensors in Geiger mode 26 [0070]) includes at least one conversion element (photodiode sensor [0070]), the conversion element being a ranging sensor (Time of Flight value of light beam through one photodiode of the photodiode array 26 [0083]), 
and a total number of propagation elements in the first propagation element group is greater than a total number of conversion elements in the first detection element (DMD device 24 comprises a number of micromirrors which is higher than the number of photodiodes of the array of photodiodes [0075]).

	Regarding Claim 2, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the electromagnetic waves for which the propagation element switches between allowing and not allowing the propagation are reflected waves of electromagnetic waves (the micromirrors have at least two deflecting positions, each having an angle such that the first one deflects the incoming light beam towards at least one of the avalanche photodiode sensors, a second angle which deflects an incoming light beam towards a dump position, assuring that it is not directed to any of the photodiodes [0073]; as described in step (104), sequentially and individually deflects its micromirrors, redirecting the incoming portions of light beam towards the array of photodiodes 26, for each micromirror of the DMD [0097]; deflect a subset of micromirrors of the DMD device at once [0099]) irradiated onto an object from an irradiator (pulsed later beam transmitter 22 [0068], Fig. 2, transmitting by the transmitter 22 a pulsed laser signal to the surface to be scanned [0089]; surface 28 [0068]).

	Regarding Claim 3, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 2, wherein the irradiator is configured to emit electromagnetic waves periodically (in step 102, transmitting a pulsed laser signal [0089], then returning to step 102 [0093]);
	and the controller is configured to sequentially cause the different propagation elements to switch between allowing and not allowing the propagation each time the irradiator emits the electromagnetic waves (step 104 deflection a portion of light toward array of photodiodes 26 by the selected micromirror of the DMD device 24 [0090]; verifying that all micromirrors have been deflected before returning to step 102 [0093]). 

Regarding Claim 4, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 2, further comprising the irradiator (pulsed later beam transmitter 22 [0068], Fig. 2, transmitting by the transmitter 22 a pulsed laser signal to the surface to be scanned [0089]; surface 28 [0068]).

	Regarding Claim 5, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the controller sequentially switches the number of propagation elements between allowing and not allowing the propagation (deflect a subset of micromirrors of the DMD device at once [0099]).
switches the same number of propagation elements

	Regarding Claim 7, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the controller is configured to sequentially cause the different propagation elements to switch between allowing and not allowing the propagation (the micromirrors have at least two deflecting positions, each having an angle such that the first one deflects the incoming light beam towards at least one of the avalanche photodiode sensors, a second angle which deflects an incoming light beam towards a dump position, assuring that it is not directed to any of the photodiodes [0073]; as described in step (104), sequentially and individually deflects its micromirrors, redirecting the incoming portions of light beam towards the array of photodiodes 26, for each micromirror of the DMD [0097]) until all of the propagation elements switch between allowing and not allowing the propagation (verifying that all micromirrors have been deflected [0093]).

	Regarding Claim 8, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the controller is configured to acquire information related to a predetermined field of view by (digital image of the reflected surface [0085]), acquired based on switching between allowing and not allowing the propagation (the micromirrors have at least two deflecting positions, each having an angle such that the first one deflects the incoming light beam towards at least one of the avalanche photodiode sensors, a second angle which deflects an incoming light beam towards a dump position, assuring that it is not directed to any of the photodiodes [0073]; as described in step (104), sequentially and individually deflects its micromirrors, redirecting the incoming portions of light beam towards the array of photodiodes 26, for each micromirror of the DMD [0097]), from the detection element (Time of Flight value of light beam through one photodiode of the photodiode array 26 [0083], based on TOF calculates distance [0084]), arranging a detection result in accordance with a position of the propagation element that switched between allowing and not allowing the propagation (X and Y axis determined by the surface size of the DMD and the amount of micromirrors it comprises, obtaining at the end a 3D image with components X, Y, and Z [0085]).

	Regarding Claim 9, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 8, wherein the information comprises image information in the predetermined field of view (digital image of the reflected surface [0085]).

	Regarding Claim 10, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 8, wherein the information comprises distance information in a viewing direction in the predetermined field of view (Time of Flight value of light beam through one photodiode of the photodiode array 26 [0083], based on TOF calculates distance [0084]).

	Regarding Claim 11, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the detector comprises an image sensor (an array of avalanche photodiode sensors in Geiger mode 26 [0070]).

	Regarding Claim 12, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the detector comprises a ranging image sensor (an array of avalanche photodiode sensors in Geiger mode 26 [0070]).

	Regarding Claim 13, Claim 13 is rejected on the grounds provided in Claim 1.

	Regarding Claim 14, Royo (US PG Publication 2014/0049783) discloses a non-transitory computer-readable recording medium that stores a program (computer program product comprising program instructions for causing a computer system to perform the method [0062]). The remainder of Claim 14 is rejected on the grounds provided in Claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Royo (US PG Publication 2014/0049783) in view of Ding (CN 201328803 Y).

	Regarding Claim 6, Royo (US PG Publication 2014/0049783) discloses the electromagnetic wave detection apparatus of claim 1, wherein the detector comprises a plurality of detection elements (array of photodiodes 26 [0070]) that include the first detection element (includes a first photodiode, inherent) and are configured to detect electromagnetic waves (for detecting light beams [0070]).
	Royo does not disclose, but Ding (CN 201328803 Y) teaches 
	the first propagation element group (e.g., group 1, Fig. 3A) is one of a plurality of propagation element groups (groups 1-4, Fig. 3A; Divide every 4 micromirrors in the micromirror array into a sub-block, and the 4 micromirrors in the sub-block are labeled 1, 2, 3, and 4, the micromirrors in the same position in different sub-blocks are assigned The same number, so that all the micromirrors are divided into 4 categories according to the spatial position: micromirror 1, micromirror 2, micromirror 3, micromirror 4 [0038]);
	each propagation element group among the plurality of propagation element groups comprises a plurality of propagation elements (there are a plurality of ‘1s’ in group 1, Fig. 3A; the micromirrors in the same position in different sub-blocks are assigned The same number [0038]) configured to switch between allowing and not allowing propagation of incident electromagnetic waves towards (micromirrors on the DMD 19 switch between “on” state and can be imaged by CCD 21, and “off” state and cannot be imaged by CCD 21 [0038], Figs. 3A, 3B) the detection element corresponding to each propagation element group (The scaling ratio with CCD21 is 4:1, and every 4 micromirrors on DMD19 corresponds to 1 pixel on CCD21 [0038], DMD shown in Fig. 3A and CCD shown in Fig. 3B);
	and the controller is configured to sequentially (consecutive measurements [0038]) cause the different propagation elements to switch between allowing and not allowing the propagation independently in each propagation element group (circuit to control all micromirrors 1 synchronous action, when in the "on" state, The rest of the micromirrors are in the "off" state, and so on, so that the micromirrors 1-2-3-4 are in the "on" state, CCD21 can achieve 4 times the CCD pixel after 4 consecutive spectral measurements [0038]-[0039], Fig. 4).
	One of ordinary skill in the before the application was filed would have been motivated to scale the DMD and photodiodes of Royo with a 4:1 ratio and synchronize the micromirrors as taught by Ding because Ding teaches that it would generate an ultra-high-resolution image surpassing the resolution of the photodiodes by four times [0041], and the system would realize quick parallel detection (Abstract), achieving a high resolution image in a short time. 


Response to Arguments
Applicant’s arguments regarding “propagation element” avoiding 112f interpretation are not persuasive because there is not inherently structure in “propagation element,” and the claim must still be interpreted as a mirror, as disclosed in the specification. 
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180102846 A1
WO 2015192117 A1
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485